Citation Nr: 0827677	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  07-05 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


INTRODUCTION

The veteran served on active duty in the United States Army 
from June 1965 to May 1967.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2004 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California which denied the veteran's claims of entitlement 
to service connection for bilateral hearing loss and 
tinnitus.

This appeal is REMANDED to the RO via the VA Appeals 
Management Resource Center (AMC) in Washington, DC.


REMAND

The veteran contends that his current hearing loss and 
tinnitus are a result of acoustic trauma incurred in service 
from to exposure to noise from gunfire, tanks artillery, had 
grenades and small arms.  See, e.g., his December 31, 2003 
statement.

The current medical evidence of record is unclear as to 
whether the veteran currently has hearing loss and/or 
tinnitus.  The veteran submitted private audiograms; however, 
these results cannot be interpreted by the Board.  
See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) [the Board 
may not interpret graphical representations of audiometric 
data]; see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Additionally, although the veteran further alleges that he 
has had tinnitus continuously since service, he has never 
been medically evaluated for such.

There is of record a private medical opinion of D.E., dated 
in October 2005, concerning the relationship between the 
veteran's hearing loss and his exposure to acoustic trauma 
during military service.  That opinion found the veteran's 
hearing loss was "not inconsistent" with both noise 
exposure and aging.  The Court has held that medical 
opinions, which are speculative, general or inconclusive in 
nature, cannot support a claim.  See Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  
See also Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) 
[evidence favorable to the veteran's claim that does little 
more than suggest a possibility that his illnesses might have 
been caused by service is insufficient to establish service 
connection].

Additionally, the October 2005 opinions of Dr. C.G. and 
audiologist C.P are conclusory and do not adequately explain 
the reasons and basis behind their opinions or indicate a 
review of the veteran's claims folder.  See Hernandez-Toyens 
v. West, 11 Vet. App. 379, 382 (1998) [the failure of the 
physician to provide a basis for his/her opinion goes to the 
weight or credibility of the evidence].  

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions].  
These questions concern the existence of any current 
bilateral hearing loss and tinnitus and the relationship, if 
any, between any currently identified hearing loss and 
tinnitus and the veteran's period of active service from June 
1965 to May 1967, including the veteran's claimed noise 
exposure therein.  These questions must be addressed by an 
appropriately qualified physician.  See Charles v. Principi, 
16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) 
(2007) [a medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim].

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should schedule the veteran for 
a VA audiological examination to 
determine the existence and etiology of 
any current bilateral hearing loss and 
tinnitus disabilities.  The examiner 
should review the veteran's claims 
folder and render an opinion as to (1) 
whether bilateral hearing loss and 
tinnitus currently exist and (2) 
whether there is any relationship 
between any currently identified 
bilateral hearing loss and tinnitus and 
the veteran's military service, with 
specific consideration of the veteran's 
claim of acoustic trauma sustained 
therein.  A copy of the examination 
report should be associated with the 
veteran's VA claims folder.

2.  After undertaking any additional 
development deemed by it to be 
appropriate, VBA should then 
readjudicate the veteran's claims of 
entitlement to service connection for 
bilateral hearing loss and tinnitus.  
If the benefits sought on appeal remain 
denied, in whole or in part, VBA should 
provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




